[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
WHEREAS this action was commenced by the plaintiff on May 3, 1994; and
WHEREAS on September 20, 1994, the Court denied, without prejudice, defendant's motions to stay and compel; and
WHEREAS the Court, on October 3, 1994, granted defendant's motion for reconsideration of its motions to stay and compel so that an evidentiary hearing could be held; and
WHEREAS a full evidentiary hearing has now been held;
NOW THEREFORE, it is hereby ORDERED that, for the reasons set forth in the Court's Memorandum of Decision of October 27, 1995, this action is stayed and the parties shall proceed to arbitration.
THE COURT
Thomas Corradino, Judge.
Dated: December 28, 1995